Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 02September2016 for application number 12345678. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-99 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  010203.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US 2015/0324001) in view of Westerman et al. (US 2008/0168403).
Regarding claim 1, Yanai discloses a mobile terminal comprising: a display configured to display a rotatable graphic interface; 
a Time of Flight (TOF) camera configured to obtain a depth image of an object (par. 42); and a controller configured to: control the TOF camera to enter a rotation detection mode based on the object included the depth image (pars. 37, 38), obtain a plurality of specific points of the object included in the depth image (fig. 3, pars. 49, 50).
Yanai does not explicitly disclose obtaining a relative rotation amount and rotate the graphic interface on the display based on the obtained relative rotation amount.
In the same field of endeavor, Westerman discloses obtaining a relative rotation amount and rotate the graphic interface on the display based on the obtained relative rotation amount (pars. 88, 89, 96).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yanai to include the teachings of Westerman in order to enable a user to use “real-world” gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things (Westerman, par. 9).
Regarding claim 2, see teachings of claim 1.  Yanai and Westerman further discloses wherein the controller controls the TOF camera to enter the rotation detection mode when the plurality of specific points are included in the depth image (Yanai, pars. 49-51, fig. 3; Westerman, figs. 8A-H; pars. 88, 89, 96).
Regarding claim 3, see teachings of claims 1 and 2.  Yanai and Westerman further discloses wherein each of the specific points is positioned in a specific region of an imaging region of the TOF camera (Yanai, fig. 3; pars. 68, 70, 71, 76).
Regarding claim 4, see teachings of claims 1 and 2.  Yanai and Westerman further discloses wherein each of the specific points corresponds to an end protruding by a predefined distance or greater from a portion of the object towards the mobile terminal (Yanai, figs. 3-5; pars. 49-51).
Regarding claim 5, see teachings of claims 1, 2, and 4.  Yanai and Westerman further discloses wherein each of the specific points has an end whose an area on a plane facing the TOF camera is within a predefined range (Yanai, fig. 3; pars. 32, 37, 49, 50).
Regarding claim 6, see teachings of claims 1 and 2.  Yanai and Westerman further discloses wherein the controller controls the TOF camera to enter the rotation detection mode when the plurality of specific points are maintained in the depth image for a predefined time duration or greater (Yanai, par. 82; Westerman, pars. 88, 89, 96).
Regarding claim 7, see teachings of claim 1.  Yanai and Westerman further discloses wherein each of the specific points corresponds to a distal end point of a finger of a user's hand (Yanai, pars. 49, 50; fig. 3).
Regarding claim 8, see teachings of claims 1 and 7.  Yanai and Westerman further discloses wherein the controller controls the TOF camera to enter the rotation detection mode when the user's hand has a predefined shape (Westerman, figs. 8A-B, pars. 10, 20).
Regarding claim 9, see teachings of claim 1.  Yanai and Westerman further discloses wherein when the TOF camera enters the rotation detection mode, the controller is further configured to display the rotatable graphic interface on the display (Westerman, pars. 88, 89, 96, figs. 8a-g).
Regarding claim 18, see teachings of claim 1.  Yanai and Westerman further discloses wherein the graphic interface contains a 2D image or a 3D image rotating based on the relative rotation amount (Westerman, pars. 88, 89, 96; figs. 8a-g).
Regarding claim 19, see teachings of claim 1.  Yanai and Westerman further discloses wherein the graphic interface provides an application to be selected based on the relative rotation amount (Westerman, pars. 88, 89, 96; figs. 8a-g).
Regarding claim 20, see teachings of claim 1.  Yanai and Westerman further discloses wherein the graphic interface provides fast forward, next content playback, brightness control, and volume control based on the relative rotation amount (Westerman, pars. 88, 89, 96; all figs. 7-8).

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10-17, none of the references, alone or in combination, discloses wherein when the TOF camera enters the rotation detection mode, the controller is further configured to: match specific points of an N-th image with specific points of an (N+1)-th image, calculate a first average of slopes between the matched specific points of the N-th image and a second average of slopes between the matched specific points of the (N+1)-th image, and calculate the relative rotation amount based on the first and second averages.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486